Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 3 August 1789
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Paris Aug. 3. 1789.

I received with pleasure your favor of the 27th. July and immediately took measures for beginning the particular business confided to me by Congress, and for which the sum of 30,000 florins is destined. Within about three weeks I shall be possessed of such information as will enable me to decide on the disposal of the money. In the mean time you will be pleased to keep it in your hands.—With respect to that destined for the foreign officers I must observe to you that when I was going to Holland the last year, I asked of Mr. Grand the annual amount of the interest paiable to them. He gave it to me in a note, which I still have, stated at 45,653₶-11–6, at which sum you will see it stated in the estimate we left with you. On receiving your letter of July 27. I sent to Mr. Grand’s office for an exact state of the arrears now paiable. In this I found the interest  amounted to upwards of 60,000₶ livres a year. I called there to have an explanation of this, and found that a new list of the Officers and sums received from the Treasury office had inserted several others which were not in the list formerly possessed by Mr. Grand, so that the sum paiable according to this new list is about 254,000 livres, instead of 82,240 florins as our estimate had made it, making a difference of upwards of 30,000 florins. As in your letter where you say that the funds for effecting the object of the foreign officers are at my disposal, you could have in view only the sum stated in the estimate, I have thought it necessary previously to inform you of this difference: and to give no order on the subject till the progress of the loan shall have enabled you to furnish the whole sum of 254,000 livres. Whenever that shall be the case, you will be so good as to remit it in good paper, which I understand will be more advantageous to the U.S. than for me to draw on Amsterdam. Mr. Grand will discount the paper, so that the officers need prove no delay. The money heretofore remitted having fulfilled my engagements for the medals, as far as those engagements have gone, I will let that object rest till the arrears of the officers shall be discharged.—Not having yet received my permission to go to America, I shall not avail myself of it, when it arrives, till after the equinox, the season between now and then being unfavorable at sea. This delay will I hope enable me to see the objects now under our view either completed, or in a sure train of completion. I have the honor to be with great esteem Gentlemen Your most obedt. humble servt,

Th: Jefferson

